              Case 2:20-cv-02783-MAK Document 26 Filed 07/30/21 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

    ELLIOT OUTERBRIDGE                            : CIVIL ACTION
                                                  :
                         v.                       : NO. 20-2783
                                                  :
    DEREK OBERLANDER, et al.                      :


                                               ORDER

         AND NOW, this 30th day of July 2021, upon careful and independent consideration of the

Petition for a writ of habeas corpus (ECF Doc. No. 1), the Response to the Petition (ECF Doc. No.

14), United States Magistrate Judge Richard A. Lloret’s May 26, 2021 Report and

Recommendation (ECF Doc. No. 19), Petitioner’s Objections (ECF Doc. No. 23), and for reasons

in the accompanying Memorandum, it is ORDERED:

         1.       We APPROVE and ADOPT Judge Lloret’s May 26, 2021 Report and

Recommendation (ECF Doc. No. 19) as we overrule Petitioner’s Objections (ECF Doc. No. 23);

         2.       We DENY and DISMISS the Petition for a writ of habeas corpus (ECF Doc. No.

1) with prejudice;

         3.       We DENY a certificate of appealability; 1 and,

         4.       The Clerk of Court shall close this case.




                                                _____________________________
                                                KEARNEY, J.




1
    See 28 U.S.C. § 2253(c)(2); Slack v. McDaniel, 529 U.S. 473, 484 (2000).
